Order entered July 29, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00958-CV

                    IN RE VSDH VAQUERO VENTURE, LTD., Relator

                  Original Proceeding from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-09-05232-A

                                             ORDER
       Before the Court is relator’s petition for writ of mandamus. The Court requests that real

parties in interest and respondent file their responses, if any, on or before August 8, 2014.


                                                       /s/    MOLLY FRANCIS
                                                              JUSTICE